UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 Commission File No. 001-31852 TRI-VALLEY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 94-1585250 (I.R.S. Employer Identification Number) 4550 California Avenue, Suite 600, Bakersfield, California 93309 (Address of Principal Executive Offices) Registrant’s Telephone Number Including Area Code: (661) 864-0500 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 1, 2010, the Registrant had 38,191,985shares of common stock ($0.001 par value) and 355,000 shares of Series A preferred stock ($0.001 par value) outstanding. EXPLANATORY NOTE This Quarterly Report on Form10-Q/A amends the quarterly report on Form 10-Q for the period ended September 30, 2010, originally filed by Tri-Valley Corporation (“Company”) with the Securities and Exchange Commission (“SEC”) on November 3, 2010. The following items have been amended: ● PART I—Item 1. Consolidated Financial Statements ● PART I—Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations ● PART I—Item 4. Controls and Procedures ● PART II—Item 6. Exhibits As disclosed in a Current Report on Form 8-K the Company filed with the SEC on October 24, 2011, the Company determined on October 18, 2011 that the Company’s previously filed financial statements for: (i) the fiscal quarter ended June 30, 2010 included in the Form 10-Q filed with the SEC on August 2, 2010, (ii) the fiscal quarter ended September 30, 2010 included in the Form 10-Q filed with the SEC on November 3, 2010, (iii) the fiscal year ended December 31, 2010 included in the Form 10-K filed with the SEC on March 22, 2011, (iv) the fiscal quarter ended March 31, 2011 included in the Form 10-Q filed with the SEC on May 9, 2011 and (v) the fiscal quarter ended June 30, 2011 included in the Form 10-Q filed with the SEC on August 19, 2011, needed to be restated to correct the valuation of, and accounting for, the common stock and warrants issued by the Company in a registered direct offering of securitiesin April 2010, the accounting for incremental and direct costs incurred to issue common stock and the acquisition of assets from the TVC OPUS 1 Drilling Program, L.P. as further discussed below. The Company performed a re-assessment of the valuation of common stock and warrants issued in connection with its April 2010 registered direct offering (see Part I, Item 1. Financial Statements, Note 5 – Stockholders’ Equity) and concluded that the values assigned to the common stock and warrants issued were overstated by $6.5 million. The net proceeds from the registered direct offering of $4.6 million ($5.0 million gross proceeds less $0.4 million of stock issuance costs) should have been allocated to the common stock and each series of warrants issued based upon their relative values at the time of issuance. This decrease in the recorded values of the common stock and warrants resulted in a decrease of an equal amount in charges made to the results of operations for the nine-month period ended September 30, 2010 (i.e. a decrease in Warrant Expense of $6.1 million and a decrease in Generaland Administrative expense of $0.4 million). The Company performed a re-assessment of its accounting for the Series A, B and C warrants issued in connection with its April 2010 registered direct offeringand concluded that the Series A and B Warrants were within the scope of Accounting Standards Codification 815-40, “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815-40”), formerly Emerging Issues Task Force Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock”. ASC 815-40 states, among other things, that contingent and other adjustment features in equity-linked financial instruments are consistent with equity indexation if they are based on variables that would be inputs to a "plain vanilla" option or forward pricing model and they do not increase the settlement amount or the contract's exposure to those variables. The Company's SeriesA and B warrants issued in April 2010 are initially linked to the Company's own equity shares (i.e. exercise prices of $1.50 per share and $2.15 per share, respectively); however, the Series A and B warrant holders have protective pricing features, whereby the conversion price reset to the price per share received by the Company if the Company subsequently issued common stock at a price per share less than the $1.30 per share paid by the investors in connection with the April 2010 registered direct offering. Resetting the conversion price based on a price per share received from other sales of common stock is not an input to an option pricing model and thus the fair value of the Series A and B warrants are not linked to the Company’s common stock. Accordingly, the Series A and B warrants should have been accounted for as derivative financial liabilities, measured at a fair value of $0.9 million at the date of issuance, with changes in fair value recognized as a gain or loss for each reporting period thereafter.The Company recognized $0.4 million of losses on these derivative instruments for the nine-month period ended September 30, 2010. The Series C warrants do not have similar protective pricing features that are not linked to the Company’s common stock and were appropriately accounted for in equity as originally reported. The Company issued warrants to certain former executives in connection with their retirement agreements as further detailed in Part I, Item 1. Financial Statements, Note 6 – Stock-Based Compensation. The Company charged the fair market value on the date of issuance of these warrants to Warrant Expense in the results of operations for the nine-month period ended September 30, 2010. The $1.2 million previously reported as Warrant Expense associated with these warrants has been reclassified to Stock-Based Compensation in the results of operations for the nine-month period ended September 30, 2010 as part of the amendments in this Form 10-Q/A. i The Company performed an analysis of equipment in service on its Claflin property. It was determined that a steam generator with a fair value of $0.6 million was acquired from the TVC OPUS 1 Drilling Program, L.P. in the second quarter of 2010 which had not been recognized in the Company’s consolidated financial statements. The correction of this acquisition of equipment is included as part of the amendments in this form 10-Q/A. The following tables show the effects of the restatement on the Company’s Condensed Consolidated Balance Sheet as of September 30, 2010 and Condensed Consolidated Statement of Operations and Condensed Consolidated Statement of Cash Flows for the nine-month period ended September 30, 2010: CONDENSED CONSOLIDATED BALANCE SHEET As of September 30, 2010 As Previously Reported As Restated Current Assets Accounts Receivable from Joint Venture Partners - Net Total Current Assets Property and Equipment - Net Other Property and Equipment Non-Current Liabilities Derivative Financial Instruments - Total Non-Current Liabilities Total Liabilities Stockholders' Equity Capital in Excess of Par Value Warrants (previously reported as Additional Paid in Capital - Warrants) Accumulated Deficit ) ) Total Stockholders' Equity CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2010 As Previously Reported As Restated Costs and Expenses Generaland Administrative Warrant Expense - Stock-Based Compensation (previously reported as Stock Option Expense) Derivative Instruments Loss - Total Costs and Expenses Loss Before Minority Interest ) ) Net Loss ) ) Basic Loss Per Common Share $ ) $ ) ii CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Nine Months Ended September 30, 2010 As Previously Reported As Restated Cash Flows from Operating Activities Net Loss ) ) Stock-Based Compensation (previously reported as Stock Options) Warrant Expense - Unrealized Loss on Derivative Instruments - Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities Capital Expenditures ) ) Decrease in Accounts Receivable from Joint Venture Partners - Cash Flows from Financing Activities Net Proceeds from the Issuance of Common Stock Net Cash Provided by Financing Activities Except as described above, no other amendments are being made to the disclosures presented in the original Form 10-Q. This amended Form 10-Q/A does not reflect events occuring after the filing of the original Form 10-Q, or modify or update the disclosures contained therein in any other way other than as required to reflect the amendments discussed above. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-Q with the SEC on November 3, 2010. iii TRI-VALLEY CORPORATION TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 2 ITEM 1. Consolidated Financial Statements 2 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 SIGNATURES 22 1 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, 2010 December 31, 2009 (Restated) Current Assets Cash $ $ Accounts Receivable - TVOG Production Accrual Accounts Receivable - Trade - Prepaid Expenses Accounts Receivable from Joint Venture Partners - Net Accounts Receivable - Other Total Current Assets Property and Equipment - Net Proved Properties Unproved Properties Rig Other Property and Equipment Total Property and Equipment - Net Other Assets Deposits Investments in Joint Venture Partnerships Goodwill Other - Total Other Assets Total Assets $ $ The accompanying Notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 2 TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS EQUITY September 30, 2010 December 31, 2009 (Restated) Current Liabilities Notes Payable $ $ Trade - Accounts Payable and Accrued Expenses Non-Trade Accounts Payable - Total Current Liabilities Non-Current Liabilities Asset Retirement Obligation Long Term Portion of Notes Payable Derivative Financial Instruments - Total Non-Current Liabilities Total Liabilities Stockholders’ Equity Series A Preferred Stock – 10% Cumulative, $0.001 par, $10.00 liquidation value: 20,000,000 shares authorized; 335,000 outstanding 355 - Common Stock, $001 par value; 100,000,000 shares authorized; 38,191,985* and 33,190,462 outstanding at September 30, 2010 and December 31, 2009, respectively. 38,191 33,190 Less: Common Stock in Treasury, at cost; 120,025 shares ) ) Capital in Excess of Par Value Warrants - Additional Paid in Capital – Stock Options Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities Stockholders’ Equity $ $ * As of September 30, 2010, Tri-Valley Corporation had received subscriptions to purchase an additional 94,790 shares, which had not been accepted because required subscription documents had not been received from the subscribers, and the necessary stock exchange approval has not been received. The accompanying Notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 3 TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Restated) (Restated) Revenues Sale of Oil and Gas $ Gain (Loss) on Sale of Asset - - Partnership Income - Other Income Interest Income - Total Revenues $ Costs and Expenses Production Costs $ Mining Exploration Expenses Depletion, Depreciation, and Amortization Bad Debt Expense - Interest Expense General and Administrative Derivative Instruments (Gain) Loss - - Stock-Based Compensation - - Total Costs and Expenses $ Loss Before Minority Interest $ Minority Interest - - Net Loss $ Basic Net Loss Per Share: Loss from Operations $ Basic Loss Per Common Share $ Weighted Average Number of Shares Outstanding Weighted Potentially Dilutive Shares Outstanding No dilution is reported since Net Income is a loss per ASC 260 The accompanying Notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 4 TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, (Restated) Cash Flows from Operating Activities Net Loss $ $ Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities Depreciation, Depletion, and Amortization Minority Interest - Unrealized Loss on Derivative Instruments - Stock Based Compensation (Gain) or Loss on Sale of Property - Bad Debt Expense Director Compensation - Changes in Operating Capital (Increase) or Decrease in Total Accounts Receivable (Increase) or Decrease in Total Other Assets Increase or (Decrease) in Accounts Payable, Deferred Revenue, and Accrued Expenses Increase or (Decrease) in Accounts Payable to Joint Venture Partners and Related Parties - (Increase) or Decrease in Accounts Receivable from Joint Venture Partners Net Cash Used by Operating Activities $ $ Cash Flows from Investing Activities Proceeds from the Sale of Property - Capital Expenditures Decrease in Accounts Receivable from Joint Venture Partners - Net Cash Provided by Investing Activities $ $ Cash Flows from Financing Activities Principal Payments on Long-Term Debt Net Proceeds from the Issuance of Stock Options - Net Proceeds from the Issuance of Common Stock Sale or (Purchase) of Treasury Stock - Net Cash Provided by Financing Activities $ $ Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Schedule of Noncash Transactions Issuance of Preferred Stock Upon Conversion of Note Payable $ $
